Citation Nr: 0105302	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  95-00 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hand tremors.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran has active service from March 1969 to September 
1971.

The Board of Veterans' Appeals (Board) notes initially that 
the regional office (RO) granted service connection for post-
traumatic stress disorder (PTSD).  The RO declared in its 
Supplemental Statement of the Case (SSOC) dated October 18, 
2000, that the appeal is resolved as to that issue.  While it 
is true that the issue of service connection for PTSD is 
resolved, the veteran is not precluded from filing a notice 
of disagreement within one year from the date of the SSOC 
regarding the rating itself, or the effective date of the 
award.  The Board could find no evidence of such a notice of 
disagreement in the claims file; therefore no issues 
pertaining to PTSD are currently before the Board for 
appellate review.  


REMAND

Initially, the Board finds that there is a current diagnosis 
of fine hand tremors.  The diagnoses were made subsequent to 
an examination by a private physician in November 1993 and 
Department of Veterans Affairs (VA) examinations in September 
1994 and August 1995.  The etiology of the tremors, however, 
is in dispute.
 
The veteran, in his September 1994 notice of disagreement, 
maintained that the etiology may be related to exposure to 
Agent Orange.  This theory of etiology is also noted in a 
diagnosis in the August 1995 Compensation and Pension Report 
pursuant to a PTSD examination.  The issue of entitlement to 
service connection for hand tremors secondary to Agent Orange 
was not developed by the RO or discussed in either the 
Statement of the Case or the SSOC.  Therefore, this theory of 
entitlement must be addressed by the RO.

The veteran also draws attention to the existence of Social 
Security Administration (SSA) records in his notice of 
disagreement.  The Board could not locate these records in 
the administrative file, nor was it able to determine that 
any attempts were made to obtain these records.  SSA records 
must be sought and considered in the adjudication of the 
veteran's claim.
 
Lastly, the Board notes that the RO attempted numerous times 
to obtain the veteran's service medical records and service 
personnel records.  The administrative file does not reflect 
any response from the National Personnel Records Center 
(NPRC), St. Louis, Missouri.  Accordingly, the RO made a 
formal finding that the records were unavailable.  While the 
Board acknowledges the RO's repeated solicitations to the 
NPRC, the recent legislative change mandates a specific 
finding that it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile, and notice to the veteran of this 
determination. 

In light of the aforementioned procedural issues, the current 
diagnosis of hand tremors and new legislative changes set 
forth below, the Board finds that a medical opinion is 
necessary to decide the claim for service connection for hand 
tremors directly and as secondary to exposure to Agent 
Orange.  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining adequate Department of Veterans Affairs 
(VA) examinations.  Littke v. Dewinski.  1 Vet. App. 90 
(1990).

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2. The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for hand tremors.  Any 
medical records other than those now on 
file pertaining to hand tremors should 
be obtained and associated with the 
claims folder.

3. The RO should contact Social Security 
Administration (SSA) and request a copy 
of any decision on the merits of the 
claim and copies of any medical records 
reviewed in reaching that determination.  
If the SSA has made no decision or has 
no records, this should be documented in 
the record.  The attention of the SSA 
should be invited to 38 U.S.C.A. § 5106 
(West 1991 & Supp. 2000).

4. The RO should review the status of 
its requests for service medical records 
in light of the VCAA.  The RO should 
then determine whether further contact 
with the NPRC is warranted to request a 
copy of service medical records or any 
other service records deemed relevant to 
substantiate the claim.  The RO should 
also determine what further action is 
required to comply with the VCAA if the 
service department records can not be 
obtained or are incomplete.  

5.  Upon completion of the above to the 
extent possible, the veteran should be 
afforded an examination by an 
appropriate medical provider to 
determine the nature, status and 
etiology of his current hand tremors.  
All indicated studies must be conducted.  
The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  After 
the examination and a review of the 
evidence in the claims folder, including 
service, private and VA medical records, 
the provider should express opinions as 
to the following:

(a) What is the nature, etiology and 
diagnosis of any hand tremors present 
during service or within one year of 
service;

(b) What is the etiology and correct 
diagnosis of any current hand tremors; 
and

(c) What is the degree of medical 
probability that there is a causal 
relationship between any current hand 
tremors and the veteran's period of 
service?

(d)       Is any current diagnosis of 
hand tremors  consistent with a 
diagnosis of peripheral neuropathy?  If 
so, (i) what is the degree of medical 
probability that peripheral neuropathy 
is related to service, and/or (ii) 
related to Agent Orange exposure? 

If the provider can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

7.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
hand tremors directly and as secondary to 
exposure to Agent Orange.

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




